19-23649-rdd          Doc 861        Filed 02/21/20 Entered 02/21/20 14:44:23                      Main Document
                                                 Pg 1 of 44
                                Objection Deadline: March 6, 2020 at 4:00 p.m. (Prevailing Eastern Time)


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11

PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649

                   Debtors. 1                                      (Jointly Administered)


                 NOTICE OF THIRD MONTHLY STATEMENT OF
                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
       FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
         OF EXPENSES INCURRED AS SPECIAL COUNSEL TO THE DEBTORS
      FOR THE PERIOD FROM DECEMBER 1, 2019 THROUGH DECEMBER 31, 2019

    Name of Applicant:                                        Skadden, Arps, Slate, Meagher & Flom LLP
    Authorized to Provide Services to:                        Purdue Pharma L.P., et al.
    Date of Retention:                                        November 25, 2019, nunc pro tunc to
                                                              September 15, 2019
    Period for Which Compensation and Expense                 December 1, 2019 through December 31,
    Reimbursement is Sought:                                  2019
    Amount of Compensation Requested:                         $422,870.41
    Less 20% Holdback:                                        $84,574.08
    Net of Holdback:                                          $338,296.33

    Amount of Expense Reimbursement                           $5,497.17
    Requested:
    Total Compensation (Net of Holdback) and                  $343,793.50
    Expense Reimbursement Requested:



1
      The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
      jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
      Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034),
      Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven
      Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P.
      (4140), Purdue Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove
      Lifescience Inc. (7805), Button Land L.P. (7502), Rhodes Associates L.P., Paul Land Inc. (7425), Quidnick
      Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF L.P. (0495), SVC
      Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One
      Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.
19-23649-rdd        Doc 861        Filed 02/21/20 Entered 02/21/20 14:44:23                     Main Document
                                               Pg 2 of 44



                 In accordance with the Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses for Retained Professionals, dated November 21, 2019 [Docket

No. 529] (the “Interim Compensation Order”),2 Skadden, Arps, Slate, Meagher & Flom LLP

(“Skadden”) hereby submits this third monthly statement (the “Third Monthly Statement”),

seeking compensation for services rendered and reimbursement of expenses incurred as special

counsel to the Debtors, for the period from December 1, 2019 through December 31, 2019 (the

“Third Monthly Period”). By this Third Monthly Statement, and after taking into account

certain voluntary discounts and reductions, 3 Skadden seeks payment in the amount of

$343,793.50, which comprises (i) 80% of the total amount of compensation sought for actual and

necessary services rendered during the Third Monthly Period and (ii) reimbursement of 100% of

actual and necessary expenses incurred in connection with such services.

                     SERVICES RENDERED AND EXPENSES INCURRED

        1.       Attached hereto as Exhibit A is a summary of Skadden professionals by

individual, setting forth the (a) name and title of each individual who provided services for the

Third Monthly Period, (b) aggregate hours spent by each individual, (c) hourly billing rate for

each such individual at Skadden’s then-current billing rates, (d) amount of fees earned by each

Skadden professional, and (e) year of bar admission for each attorney. The blended hourly billing

rate of Skadden timekeepers during the Third Monthly Period is approximately $1,081.47.4




2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Interim
    Compensation Order.
3
    In addition to the volume discount, the total amount sought for fees and expenses ($428,367.58) reflects
    voluntary reductions for this period of $2,512.67 in fees and $1,178.12 in expenses, for an overall voluntary
    reduction of 2%. Skadden reserves the right to request these amounts.
4
    The blended rate is comprised of all Skadden timekeepers who provided services during the Third Monthly
    Period.

                                                         2
19-23649-rdd      Doc 861    Filed 02/21/20 Entered 02/21/20 14:44:23           Main Document
                                         Pg 3 of 44



       2.      Attached hereto as Exhibit B is a summary of the services rendered and

compensation sought, by project category, for the Third Monthly Period.

       3.      Attached hereto as Exhibit C is a summary of expenses incurred and

reimbursement sought, by expense type, for the Third Monthly Period.

       4.      Attached hereto as Exhibit D is itemized time records of Skadden professionals

for the Third Monthly Period and summary materials related thereto.

       5.      Attached hereto as Exhibit E is an itemized record of all expenses for the Third

Monthly Period.

                        NOTICE AND OBJECTION PROCEDURES

       6.      Notice of this Third Monthly Statement shall be given by hand or overnight

delivery upon the following parties (the “Application Recipients”): (i) Purdue Pharma L.P., 201

Tresser Blvd, Stamford, CT 06901, Attn.: Jon Lowne, Email: Jon.Lowne@pharma.com; (ii)

counsel to the Debtors, Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New

York 10017, Attn.: Christopher Robertson and Dylan Consla, Email:

christopher.robertson@davispolk.com, dylan.consla@davispolk.com; (iii) counsel to the

Committee: (a) Akin Gump Strauss Hauer & Feld LLP, One Bryant Park, Bank of America

Tower, New York, New York 10036-6745, Attn.: Arik Preis and Sara L. Brauner, Email:

apreis@akingump.com and sbrauner@akingump.com; and (b) Bayard, P.A., 600 N. King Street,

Suite 400, Wilmington, DE 19801, Attn.: Justin R. Alberto and Daniel N. Brogan, Email:

jalberto@bayardlaw.com and dbrogan@bayardlaw.com; and (iv) the Office of the United States

Trustee, U.S. Federal Office Building, 201 Varick Street, Suite 1006, New York, New York

10014, Attn.: Paul K. Schwartzberg, Email: Paul.Schwartzberg@usdoj.gov. (collectively, the

“Notice Parties”).



                                                3
19-23649-rdd     Doc 861      Filed 02/21/20 Entered 02/21/20 14:44:23            Main Document
                                          Pg 4 of 44



       7.      Objections to this Third Monthly Statement, if any, must be served upon the

Notice Parties, and by email, hand, or overnight delivery upon Skadden, Arps, Slate, Meagher &

Flom LLP, 1440 New York Avenue NW, Washington, D.C. 20005, Attn.: Jennifer Bragg, Email:

Jennifer.Bragg@skadden.com, 155 North Wacker Drive, Chicago, Illinois 60606, Attn.: Patrick

Fitzgerald, Email: Patrick.Fitzgerald@skadden.com, One Rodney Square, 920 N. King Street,

Wilmington, Delaware 19801, Attn.: Anthony W. Clark, Email: Anthony.Clark@skadden.com,

and 525 University Avenue, Palo Alto, California, 94301, Attn.: Jennifer Madden, Email:

Jennifer.Madden@skadden.com no later than March 6, 2020 at 4:00 p.m. (Prevailing Eastern

Time) (the “Objection Deadline”), setting forth the nature of the objection and the specific

amount of fees or expenses at issue.

       8.      If no objections to this Third Monthly Statement are received by the Objection

Deadline, the Debtors shall promptly pay Skadden 80% of the fees and 100% of the expenses

identified in this Third Monthly Statement.

       9.      To the extent that an objection to this Third Monthly Statement is received on or

before the Objection Deadline, the Debtors shall withhold payment of that portion of this Third

Monthly Statement to which the objection is directed and promptly pay the remainder of the fees

and expenses in the percentages set forth above. To the extent such objection is not resolved, it

shall be preserved and scheduled for consideration at the next interim fee application hearing.


                         [Remainder of Page Intentionally Left Blank]




                                                 4
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                     Pg 5 of 44




 Dated: New York, New York    •
        February 21, 2020     •
                              •
                              •   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                              •
                              •   /s/ Julie E. Cohen
                                  Julie E. Cohen
                                  4 Times Square
                                  New York, New York 10036
                                  Telephone: (212) 735-3000
                                  Fax: (212) 735-2000

                                  – and –

                                  Patrick Fitzgerald
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                  Fax: (312) 407-0411

                                  – and –

                                  Jennifer L. Bragg
                                  1440 New York Avenue, N.W.
                                  Washington, D.C. 20005
                                  Telephone: (202) 371-7000
                                  Fax: (202) 393-5760

                              •   Special Counsel to Debtors
                                  and Debtors-in-Possession
19-23649-rdd     Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                       Pg 6 of 44



                                     EXHIBIT A

                      COMPENSATION BY PROFESSIONAL PERSON


                             YEAR OF
           NAME             ADMISSION      RATE     HOURS                    AMOUNT
PARTNER
John T. Bentivoglio           1994      $1,375.05         15.80            $ 21,725.80
Jennifer L. Bragg             1996       1,375.05         38.60              53,076.97
Anthony W. Clark              1984       1,375.05          6.20               8,525.32
Patrick Fitzgerald            1986       1,539.85         53.70              82,689.99
Maya P. Florence              2004       1,122.70        125.20             140,562.04
Noelle M. Reed                1998       1,375.06          5.70               7,837.82
William Ridgway               2006       1,122.70         18.70              20,994.49
R. Ryan Stoll                 1990       1,375.05         13.60              18,700.71

                           TOTAL PARTNER                 277.50            $354,113.14
COUNSEL
Michael S. Bailey             2007      $999.10           34.40            $ 34,369.04
John Boyle                    1996      1,000.00          15.20              15,200.00
Daniel S. Mayerfeld           2003       999.10            3.40               3,396.94

                           TOTAL COUNSEL                  53.00            $ 52,965.98
ASSOCIATE
William A. Bejan              2018      $509.85            6.30             $ 3,212.06
Elizabeth L. Berry            2016       731.30           14.20              10,384.46
Amanda H. Chan                2019       427.45            4.70               2,009.02
Immanuel R. Foster            2014       885.80           20.70              18,336.06
Timothy M. Frey               2010       993.96            2.60               2,584.29
Emily Hellman                 2017       731.30            7.40               5,411.62
Corbin D. Houston             2017       612.87            0.30                 183.86
Jennifer Madden               2010       993.95            7.80               7,752.84
Noha K. Moustafa              2016       839.45           21.40              17,964.24
William S. O'Hare             2013       952.75            2.40               2,286.61
Sterling M. Paulson           2018       509.85            9.20               4,690.63
Kathleen Shelton              2019       509.85            9.40               4,792.61

                           TOTAL ASSOCIATE               106.40            $ 79,608.30
19-23649-rdd   Doc 861    Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                      Pg 7 of 44




PARAPROFESSIONALS
Mark D. Campana              N/A       $396.56            0.50             $     198.28
Jessica E. Davis             N/A        226.60            9.60                 2,175.36
William R. Fieberg           N/A        396.56            0.50                   198.28
John Hewson                  N/A        309.00            0.70                   216.30
Rachel Redman                N/A        396.55            6.20                 2,458.64
Feimei Zeng                  N/A        226.60            0.60                   135.96

TOTAL PARAPROFESSIONALS                                  18.10             $ 5,382.82


TOTAL                                                   455.00            $492,070.24

VOLUME DISCOUNT                                                            $69,199.83

TOTAL FEES                                                                $422,870.41




BLENDED HOURLY RATE        $1081.47
19-23649-rdd   Doc 861      Filed 02/21/20 Entered 02/21/20 14:44:23     Main Document
                                        Pg 8 of 44



                                      EXHIBIT B

                   COMPENSATION BY PROJECT CATEGORY

               Project Category              Total Hours       Total Fees
     DOJ                                           345.70              $393,402.00
     Various Texas Actions                          40.10               $31,068.76
     Retention/Fee Matter                           69.20               $67,599.48
     TOTAL                                         455.00              $492,070.24
     VOLUME DISCOUNT                                                    $69,199.83
     TOTAL FEES                                                        $422,870.41
19-23649-rdd    Doc 861     Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                        Pg 9 of 44



                                        EXHIBIT C

                                  EXPENSE SUMMARY

                         Expense Category                          Total Expenses
 Courier & Express Carriers (e.g., Federal Express)                            $59.67
 Professional Fees                                                          $5,437.50
 TOTAL                                                                      $5,497.17
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                     Pg 10 of 44



                                   EXHIBIT D

                                  TIME DETAIL
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 11 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                  ATTORNEY WORK PRODUCT
                                                             PRIVILEGED AND CONFIDENTIAL



Purdue Pharma L.P.                                               Bill Date: 02/06/20
DOJ                                                             Bill Number: 1798045

 NAME                DATE           HOURS      DESCRIPTION

 BENTIVOGLIO JT      12/05/19           2.20   CORRESPOND WITH M. FLORENCE RE: DOJ
                                               RESOLUTION ISSUES (0.7); ANALYZE
                                               LEGAL RESEARCH RE: FACT ISSUES
                                               IDENTIFIED IN INVESTIGATION (1.5).

 BENTIVOGLIO JT      12/06/19           1.60   REVIEW MATERIALS FROM M. FLORENCE
                                               RE: FACT ISSUES IDENTIFIED IN
                                               INVESTIGATION (0.7); PARTICIPATE IN
                                               CONFERENCE CALL WITH SKADDEN TEAM
                                               MEMBERS RE: DOJ INQUIRY (0.7);
                                               ANALYZE RESEARCH RE: DOJ INQUIRY
                                               (0.2).

 BENTIVOGLIO JT      12/07/19           1.40   ANALYZE ADDITIONAL LEGAL RESEARCH
                                               RE: DOJ INQUIRY (1.4).

 BENTIVOGLIO JT      12/09/19           0.70   REVIEW AND ANALYZE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES; CONFER WITH M.
                                               FLORENCE RE: SAME (0.7).

 BENTIVOGLIO JT      12/10/19           1.00   PARTICIPATE IN CONFERENCE CALL WITH
                                               SKADDEN TEAM RE: STATUS UPDATE
                                               (0.7); PARTICIPATE IN CONFERENCE
                                               CALL WITH M. FLORENCE RE: DOJ MATTER
                                               STATUS AND FACT ISSUES IDENTIFIED IN
                                               INVESTIGATION (0.3).

 BENTIVOGLIO JT      12/13/19           1.00   PARTICIPATE IN CONFERENCE CALL WITH
                                               SKADDEN TEAM RE: DOJ MATTERS (1.0).

 BENTIVOGLIO JT      12/16/19           1.40   REVIEW AND ANALYZE      MATERIALS RE:
                                               DOJ INQUIRY (1.4).

 BENTIVOGLIO JT      12/17/19           1.60   REVIEW DRAFT MATERIALS RE: DOJ
                                               RESOLUTION ISSUES (1.2); CONFER
                                               WITH M. FLORENCE RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.4).

 BENTIVOGLIO JT      12/18/19           0.40   CONFERENCE CALL WITH M. FLORENCE RE:
                                               DOJ RESOLUTION ISSUES (0.4).

 BENTIVOGLIO JT      12/20/19           1.00   REVIEW MATERIALS RE: DOJ RESOLUTION
                                               AND COMPLIANCE ISSUES (1.0).

 BENTIVOGLIO JT      12/27/19           1.00   REVISIONS TO MATERIALS RE: DOJ
                                               RESOLUTION ISSUES (1.0).

 BENTIVOGLIO JT      12/31/19           2.50   REVIEW AND ANALYZE DOJ INQUIRY RE:
                                               INVESTIGATION ISSUES (0.2); ANALYZE
                                               RESEARCH RE: DOJ ENFORCEMENT
                                               ACTIONS (2.3).

                                        1
                                                                                     D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 12 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

                                       15.80

 BRAGG JL            12/02/19           3.10   CALL WITH J. COHEN RE: DOJ ISSUES
                                               (0.3); CONFER WITH M. FLORENCE RE:
                                               REVIEW OF MATERIALS CONCERNING DOJ
                                               MATTER AND NEXT STEPS (1.3); REVIEW
                                               AND ANALYZE MATERIALS RE: SAME
                                               (0.7); PARTICIPATE IN CONFERENCE
                                               CALL WITH DOJ ATTORNEYS AND P.
                                               FITZGERALD RE: REPRESENTATION
                                               ISSUES (0.4); PARTICIPATE IN
                                               CONFERENCE CALL WITH U.S.
                                               ATTORNEYS’ OFFICE RE: INVESTIGATION
                                               ISSUES (0.4).

 BRAGG JL            12/03/19           3.10   CONFER WITH M. HUEBNER RE: DOJ
                                               ISSUES (0.4); CONFER WITH P.
                                               FITZGERALD AND M. FLORENCE RE:
                                               REPRESENTATION ISSUES (0.5); CONFER
                                               WITH DOJ RE: MATTER STATUS (0.4);
                                               CONFER WITH R. STOLL RE: SAME (0.6);
                                               CALL WITH J. ADAMS RE:
                                               REPRESENTATION ISSUES (0.4); CONFER
                                               WITH U.S. ATTORNEYS’ OFFICE RE:
                                               INVESTIGATION ISSUES (0.3);
                                               PARTICIPATE IN WEEKLY PRINCIPALS
                                               UPDATE CALL (0.5).
                                               .

 BRAGG JL            12/04/19           2.60   PARTICIPATE IN CONFERENCE CALL WITH
                                               J. ADAMS, M. KESSELMAN, AND P.
                                               FITZGERALD RE: DOJ REQUESTS AND
                                               BANKRUPTCY (0.6); PARTICIPATE IN
                                               CONFERENCE CALL WITH DOJ RE:
                                               REPRESENTATION ISSUES (0.4); CALL
                                               WITH M. FLORENCE RE: DOJ STRATEGY
                                               (0.4); CONFER WITH P. FITZGERALD RE:
                                               DOJ PRODUCTION ISSUES (0.3); CONFER
                                               WITH C. RICARTE RE: REPRESENTATION
                                               ISSUES AND UNDERTAKINGS (0.4);
                                               PREPARE EDITS TO MATERIALS RE:
                                               REPRESENTATION AND INDEMNIFICATION
                                               ISSUES (0.5).

 BRAGG JL            12/10/19           4.90   ANALYZE LEGAL STRATEGY RE: DOJ
                                               RESOLUTION ISSUES AND NEXT STEPS
                                               (2.0); CONFER WITH CO-COUNSEL RE:
                                               DOJ RESOLUTION ISSUES (0.5); REVIEW
                                               MATERIALS RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.6); PARTICIPATE IN WEEKLY
                                               PRINCIPALS UPDATE CALL (1.0);
                                               REVIEW AND ANALYZE ADDITIONAL FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.8).




                                        2
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 13 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 BRAGG JL            12/11/19           1.50   CONFER WITH P. FITZGERALD AND M.
                                               FLORENCE TO PREPARE FOR CALL WITH
                                               COUNSEL FOR CREDITORS’ COMMITTEE
                                               RE: DOJ INVESTIGATION (0.8);
                                               PARTICIPATE IN CONFERENCE CALL WITH
                                               COUNSEL FOR THE CREDITORS’
                                               COMMITTEE RE: SAME (0.7).

 BRAGG JL            12/12/19           3.30   CONFER WITH M. FLORENCE RE: DOJ
                                               INQUIRY CONCERNING PRODUCTION
                                               ISSUES (0.5); CONFER WITH M.
                                               FLORENCE AND W. RIDGWAY RE: FACT
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.6); CONFER WITH J. COHEN RE: DOJ
                                               UPDATE (0.4); CONFER WITH G.
                                               PETRILLO RE: REPRESENTATION ISSUES
                                               (0.3); REVIEW MATERIALS IN
                                               PREPARATION FOR PROVIDING SAME TO
                                               DOJ (1.0); PREPARE FOR CALL WITH
                                               PAUL WEISS RE: DOJ ISSUES (0.5).

 BRAGG JL            12/13/19           2.00   PARTICIPATE IN CALL WITH PAUL WEISS
                                               RE: DOJ PRODUCTION ISSUES (0.5);
                                               PARTICIPATE IN SKADDEN WEEKLY
                                               CONFERENCE CALL RE: DOJ STATUS
                                               (0.5); PARTICIPATE IN CONFERENCE
                                               CALL WITH DIRECTORS RE: LEGAL
                                               STRATEGY AND DOJ STATUS UPDATE
                                               (1.0).

 BRAGG JL            12/14/19           1.00   REVIEW AND EDIT MATERIALS RE: FACT
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.6); CONFER WITH M. FLORENCE RE:
                                               DOCUMENT REQUESTS FROM U.S.
                                               ATTORNEYS’ OFFICE (0.4).

 BRAGG JL            12/16/19           1.60   REVIEW AND EDIT CORRESPONDENCE TO
                                               U.S. ATTORNEYS’ OFFICE RE:
                                               INVESTIGATION ISSUES (0.6);
                                               PARTICIPATE IN CONFERENCE CALL WITH
                                               G. PETRILLO RE: REPRESENTATION
                                               ISSUES AND WITNESS PREP (1.0).

 BRAGG JL            12/17/19           4.80   PREPARE FOR MEETING WITH J. COHEN
                                               RE: DOJ ISSUES AND WITNESS PREP
                                               (0.7); ATTEND MEETING WITH J. COHEN
                                               RE: SAME (1.8); REVIEW
                                               CORRESPONDENCE FROM U.S. ATTORNEYS’
                                               RE: INVESTIGATION ISSUES (0.6);
                                               PARTICIPATE IN CALL WITH DAVIS POLK
                                               RE: SAME (0.6); REVIEW MATERIALS RE:
                                               DOJ RESOLUTION ISSUES (0.4); CONFER
                                               WITH P. FITZGERALD RE: DOJ
                                               RESOLUTION ISSUES (0.4); CONFER
                                               WITH M. FLORENCE RE: DOJ RESOLUTION
                                               ISSUES (0.3).




                                        3
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 14 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 BRAGG JL            12/18/19           4.10   REVIEW EDITS TO LETTER TO U.S.
                                               ATTORNEYS’ OFFICE RE: INVESTIGATION
                                               ISSUES (0.4); REVIEW MATERIALS RE:
                                               BANKRUPTCY ISSUES (0.3); CONFER
                                               WITH P. FITZGERALD RE: DOJ
                                               RESOLUTION ISSUES AND NEXT STEPS
                                               (0.6); PARTICIPATE IN SKADDEN TEAM
                                               CALL RE: DOJ RESOLUTION ISSUES
                                               (1.0); REVIEW AND PREPARE REVISIONS
                                               TO MATERIALS RE: SAME (1.3);
                                               CONFERENCE CALL WITH S. ROITMAN AND
                                               P. FITZGERALD RE: DOJ WITNESS PREP
                                               (0.5).

 BRAGG JL            12/19/19           1.00   PREPARE FOR CALL WITH U.S.
                                               ATTORNEYS’ OFFICE RE: INVESTIGATION
                                               ISSUES (0.5); PARTICIPATE IN
                                               SKADDEN TEAM CALL RE: BANKRUPTCY AND
                                               INVESTIGATION ISSUES (0.5).

 BRAGG JL            12/20/19           2.90   PREPARE MATERIALS RE: UPDATE ON FACT
                                               ISSUES AND WITNESSES (0.2); CONFER
                                               WITH SKADDEN TEAM MEMBERS RE: SAME
                                               (0.5); ANALYZE DOJ ISSUES RE:
                                               WITNESS PREP (0.8); REVIEW AND
                                               COMMENT ON REGULATORY ISSUES (0.6);
                                               PREPARE FOR CALL WITH U.S.
                                               ATTORNEYS’ OFFICE RE: INVESTIGATION
                                               ISSUES (0.3); PARTICIPATE IN CALL
                                               WITH CLIENT RE: DOJ MATTER STATUS
                                               AND NEXT STEPS (0.7).

 BRAGG JL            12/23/19           2.70   CALL WITH DOJ RE: DOCUMENT
                                               PRODUCTION ISSUES (0.1);
                                               PARTICIPATE IN CONFERENCE CALL WITH
                                               DOJ RE: SAME (0.4); CONFERENCE CALL
                                               WITH P. FITZGERALD AND M. FLORENCE
                                               RE: DOJ MATTER STATUS (0.6); PREPARE
                                               REVISIONS TO MATERIALS RE: DOJ
                                               RESOLUTION ISSUES (1.6).

                                       38.60




                                        4
                                                                                  D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 15 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 FITZGERALD P         12/02/19           3.60   CONDUCT FURTHER REVIEW OF
                                                APPLICABLE LEGAL PRECEDENT IN
                                                CONNECTION WITH DOJ INVESTIGATION
                                                (0.2); REVIEW WORK PRODUCT RE: FACT
                                                ISSUES IDENTIFIED IN INVESTIGATION
                                                (0.3); PREPARE EDITS TO MATERIALS
                                                RE: DOJ RESOLUTION ISSUES (0.5);
                                                REVIEW MATERIALS RE: REPRESENTATION
                                                ISSUES (0.3); PARTICIPATE IN CALL
                                                WITH DOJ ATTORNEYS RE:
                                                REPRESENTATION ISSUES (0.3);
                                                CORRESPOND WITH J. BUCHOLTZ AND J.
                                                ADAMS RE: SAME (0.2); PREPARE
                                                MATERIALS FOR BOARD PRESENTATION
                                                (0.6); PREPARE REVISIONS TO WORK
                                                PRODUCT RE: DAMAGES ISSUES (0.8);
                                                PARTICIPATE IN CALL WITH ATTORNEY’S
                                                OFFICE AND CO-COUNSEL RE:
                                                INVESTIGATION ISSUES (0.4).

 FITZGERALD P         12/03/19           5.50   PARTICIPATE IN CALL WITH J. BUCHOLZ,
                                                J. BRAGG AND J. ADAMS RE:
                                                REPRESENTATION ISSUES (1.0); REVIEW
                                                AND ANALYZE RESEARCH RE:
                                                REPRESENTATION ISSUES (0.9);
                                                PREPARE FOR CALL WITH DOJ RE:
                                                INVESTIGATION ISSUES (0.5); CALL
                                                WITH M.J. WHITE RE: FINANCIAL
                                                REQUESTS (0.1); PARTICIPATE IN CALL
                                                WITH L. IMES RE: DOJ UPDATE (0.3);
                                                PARTICIPATE IN CALL WITH M. HUEBNER
                                                AND L. IMES RE: SAME (0.5); PREPARE
                                                MATERIALS RE: DOJ INQUIRY (0.4);
                                                ANALYZE LEGAL STRATEGY AND
                                                WORKSTREAMS RE: DOJ RESOLUTION
                                                ISSUES (0.8); CALL WITH J. BRAGG AND
                                                M. FLORENCE RE: REPRESENTATION
                                                ISSUES (0.3); PARTICIPATE IN CALL
                                                DOJ RE: MATTER STATUS (0.1);
                                                PARTICIPATE IN WEEKLY PRINCIPALS
                                                UPDATE CALL (0.6).




                                         5
                                                                                   D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 16 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 FITZGERALD P         12/04/19           5.10   CALL WITH M. KESSELMAN RE:
                                                REPRESENTATION ISSUES (0.6); CALL
                                                WITH L. IMES AND J. ADAMS RE: UPDATE
                                                (0.4); CALL WITH L. IMES AND M.
                                                HUEBNER RE: SAME (0.2); PARTICIPATE
                                                IN CALL WITH DOJ ATTORNEY AND U.S.
                                                ATTORNEY’S OFFICE RE:
                                                REPRESENTATION ISSUES (0.2);
                                                ANALYZE ISSUES AND FORMULATE LEGAL
                                                STRATEGY RE: LITIGATION AND
                                                INVESTIGATION ISSUES (0.7);
                                                PARTICIPATE IN CALL WITH U.S.
                                                ATTORNEY’S OFFICE RE: INVESTIGATION
                                                ISSUES (0.3); CORRESPOND WITH
                                                CO-COUNSEL RE: SAME (0.7); CALL WITH
                                                U.S. ATTORNEY’S OFFICE RE:
                                                INVESTIGATION ISSUES (0.3); CALL
                                                WITH S. BIRNBAUM AND J. BRAGG RE:
                                                PRODUCTION ISSUES (0.4); CALL WITH
                                                PAUL WEISS RE: PRODUCTION ISSUES
                                                (0.3); CONFER WITH CO-COUNSEL AND
                                                SKADDEN TEAM RE: SAME (0.3); CALL
                                                WITH J. BUCHOLTZ RE: DOJ UPDATE
                                                (0.2); CALL WITH M.J. WHITE RE: DOJ
                                                UPDATE (0.3); CALL WITH T. WELLS RE:
                                                DOJ UPDATE (0.2).

 FITZGERALD P         12/05/19           5.60   CALL WITH M. HERRINGTON OF PAUL
                                                HASTINGS AND M. FLORENCE RE: UPDATE
                                                (0.9); PARTICIPATE IN BOARD MEETING
                                                RE: BANKRUPTCY AND LITIGATION
                                                UPDATE (3.4); PARTICIPATE IN
                                                CONFERENCE CALL WITH J. ADAMS AND M.
                                                FLORENCE RE: STRATEGY AND CASE
                                                UPDATE (0.8); FORMULATE LEGAL
                                                STRATEGY AND PREPARE MATERIALS RE:
                                                SAME (0.5).

 FITZGERALD P         12/06/19           1.10   PREPARE CORRESPONDENCE TO DOJ RE:
                                                INVESTIGATION ISSUES (0.8);
                                                COORDINATE INTERNALLY RE: MEETING
                                                WITH COUNSEL FOR THE CREDITORS'
                                                COMMITTEE (0.3).

 FITZGERALD P         12/09/19           0.50   CALL WITH U.S. ATTORNEYS' OFFICE RE:
                                                INVESTIGATION ISSUES (0.2); CALL
                                                WITH DAVIS POLK, DECHERT, AND M.
                                                FLORENCE RE: INDEMNIFICATION ISSUES
                                                (0.3).




                                         6
                                                                                   D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 17 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 FITZGERALD P         12/10/19           4.40   REVIEW MATERIALS RE: DOJ RESOLUTION
                                                ISSUES (0.3); ANALYZE ISSUES AND
                                                FORMULATE LEGAL STRATEGY RE: SAME
                                                (0.5); CORRESPOND WITH CO-COUNSEL
                                                RE: REPRESENTATION ISSUES (0.4);
                                                FURTHER REVIEW OF MATERIALS RE: DOJ
                                                RESOLUTION ISSUES (0.4); CALL WITH
                                                P. BUTLER AT AKIN GUMP (0.2); CALL
                                                WITH J. ADAMS, J. BUCHOLTZ, AND M.
                                                FLORENCE RE: DOJ WORKSTREAM (0.8);
                                                PARTICIPATE IN SKADDEN CONFERENCE
                                                CALL RE: DOJ ISSUES AND STRATEGY
                                                (0.2); PARTICIPATE IN WEEKLY
                                                PRINCIPALS UPDATE CALL (0.9);
                                                PREPARE FOR MEETING WITH COUNSEL FOR
                                                THE CREDITORS’ COMMITTEE RE: DOJ
                                                INVESTIGATION (0.5); CALL WITH U.S.
                                                ATTORNEY’S OFFICE RE: INVESTIGATION
                                                ISSUES (0.2).

 FITZGERALD P         12/11/19           2.80   PREPARE FOR CREDITORS' COMMITTEE
                                                MEETING RE: DOJ INVESTIGATION
                                                (0.6); PARTICIPATE IN CREDITORS'
                                                COMMITTEE MEETING RE: SAME (1.0);
                                                CALL WITH I. MCCLATCHEY RE: UPDATE
                                                (0.2); ANALYZE CORRESPONDENCE WITH
                                                U.S. ATTORNEY’S OFFICE AND
                                                FORMULATE LEGAL STRATEGY (0.3);
                                                CALL WITH J. BUCHOLTZ AND M.
                                                FLORENCE RE: DOJ WORKSTREAM (0.3);
                                                ANALYZE ISSUES AND FORMULATE LEGAL
                                                STRATEGY (0.4).

 FITZGERALD P         12/12/19           3.20   CALL WITH L. IMES RE: INVESTIGATION
                                                AND LITIGATION UPDATE (0.2); REVIEW
                                                MATERIALS RE: SAME (0.3); FOLLOW-UP
                                                CALL WITH L. IMES RE: SAME (0.2);
                                                PARTICIPATE IN CONFERENCE CALLS
                                                WITH BENEFICIARIES RE:
                                                INVESTIGATION AND LITIGATION UPDATE
                                                (2.2); REVIEW AND REVISE MATERIALS
                                                RE: DOJ INVESTIGATION AND NEXT STEPS
                                                (0.3).

 FITZGERALD P         12/13/19           1.20   ANALYZE ISSUES AND FORMULATE LEGAL
                                                STRATEGY (0.3); PARTICIPATE IN
                                                SKADDEN WEEKLY CONFERENCE CALL RE:
                                                DOJ STATUS UPDATE (0.4);
                                                PARTICIPATE IN CONFERENCE CALL WITH
                                                SKADDEN, DECHERT AND CLIENT RE: DOJ
                                                INTERVIEWS (0.5).

 FITZGERALD P         12/15/19           0.60   REVIEW AND EDIT MATERIALS RE: DOJ
                                                RESOLUTION ISSUES (0.3); CORRESPOND
                                                INTERNALLY RE: BANKRUPTCY TEAM
                                                INFORMATION REQUESTS (0.3).

 FITZGERALD P         12/16/19           0.30   CORRESPOND WITH SKADDEN TEAM RE: DOJ
                                                WORKSTREAM (0.3).

                                         7
                                                                                   D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 18 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 FITZGERALD P         12/17/19           6.60   CALL WITH D. SARRATT RE: UPDATE AND
                                                LEGAL STRATEGY (0.3); CALL WITH J.
                                                BUCHOLTZ, J. ADAMS AND M. FLORENCE
                                                RE: SAME (0.8); PARTICIPATE IN
                                                WEEKLY PRINCIPALS UPDATE CALL
                                                (0.9); CONFER WITH J. BUCHOLTZ AND
                                                M. FLORENCE RE: DOJ STRATEGY (0.5);
                                                CONFER WITH DAVIS POLK, J. BUCHOLTZ,
                                                J. ADAMS AND SKADDEN TEAM RE:
                                                RESPONSE TO U.S. ATTORNEYS’ OFFICE
                                                REQUESTS (0.5); REVIEW AND EDIT
                                                MATERIALS RE: DOJ INVESTIGATION AND
                                                NEXT STEPS (3.6).

 FITZGERALD P         12/18/19           2.30   CALL WITH J. ADAMS RE: DOJ
                                                WORKSTREAM (0.3); CALL WITH M.K.
                                                MONAGHAN RE: DOJ UPDATE (0.7); CALL
                                                WITH J. BRAGG AND M. FLORENCE RE:
                                                OPEN ITEMS WITH DOJ (0.5);
                                                CONFERENCE CALL WITH DECHERT RE: DOJ
                                                UPDATE (0.5); REVIEW AND EDIT
                                                MATERIALS RE: DOJ INVESTIGATION AND
                                                NEXT STEPS (0.3).

 FITZGERALD P         12/19/19           2.00   CONFERENCE CALL WITH SKADDEN, DAVIS
                                                POLK, AND KING AND SPAULDING RE:
                                                U.S. ATTORNEYS’ OFFICE INQUIRIES
                                                (0.5); PARTICIPATE IN SKADDEN TEAM
                                                CALL RE: BANKRUPTCY ISSUES (0.5);
                                                REVIEW MATERIALS RE: COMPANY ISSUES
                                                IN INVESTIGATIONS (0.7); PREPARE
                                                TOPICS FOR WITNESS OUTLINE (0.3).

 FITZGERALD P         12/20/19           3.10   CALL WITH U.S. ATTORNEYS’ OFFICE,
                                                DAVIS POLK, SKADDEN AND J. BUCHOLTZ
                                                RE: VARIOUS ISSUES (1.3); CALL WITH
                                                M.K. MONAGHAN RE: UPDATE (0.3); CALL
                                                WITH J. ADAMS, J. BUCHOLTZ AND
                                                SKADDEN TEAM RE: UPDATE (0.7);
                                                REVIEW AND EDIT MATERIALS RE: DOJ
                                                INVESTIGATION AND NEXT STEPS (0.8).

 FITZGERALD P         12/23/19           3.70   PREPARE REVISIONS TO MATERIALS RE:
                                                DOJ RESOLUTION ISSUES,
                                                INVESTIGATION, AND NEXT STEPS
                                                (3.1); CALL WITH J. BRAGG AND M.
                                                FLORENCE RE: DOJ WORKSTREAM (0.6).

 FITZGERALD P         12/24/19           2.10   CALL WITH S. BIRNBAUM AND SKADDEN
                                                TEAM RE: LEGAL STRATEGY (0.2);
                                                PREPARE REVISIONS TO MATERIALS RE:
                                                DOJ RESOLUTION ISSUES,
                                                INVESTIGATION (0.9).

                                        53.70

 FLORENCE MP          12/01/19           0.20   CORRESPOND WITH SKADDEN TEAM RE:
                                                DOCUMENT PRODUCTION ISSUES (0.2).


                                         8
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 19 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/02/19           2.60   PARTICIPATE IN WEEKLY DISCOVERY
                                               CALL (1.0); CONFER WITH R. HOFF RE:
                                               STATUS OF DOJ INQUIRY (0.3); CONFER
                                               WITH A. DACUNHA RE: DOCUMENT REVIEW
                                               PROCESS (0.3); ANALYZE STATUS OF DOJ
                                               INQUIRY AND PRODUCTIONS (0.5);
                                               REVIEW AND ANALYZE CORRESPONDENCE
                                               RE: SAME (0.5).

 FLORENCE MP         12/02/19           1.30   CONFER WITH J. BRAGG RE: REVIEW OF
                                               MATERIALS CONCERNING DOJ MATTER AND
                                               NEXT STEPS (1.3).

 FLORENCE MP         12/02/19           0.50   PARTICIPATE IN CALL WITH DOJ RE:
                                               MATTER STATUS (0.5).

 FLORENCE MP         12/02/19           1.00   REVIEW AND ANALYZE DOCUMENTS OF
                                               INTEREST (1.0).

 FLORENCE MP         12/03/19           1.50   REVIEW RESEARCH RE: REPRESENTATION
                                               ISSUES (1.0); CORRESPOND WITH
                                               SKADDEN TEAM AND CLIENT RE: SAME
                                               (0.5).

 FLORENCE MP         12/03/19           1.30   CONFER WITH E. BERRY RE: PREPARATION
                                               OF MATERIALS CONCERNING
                                               INVESTIGATION STATUS AND NEXT STEPS
                                               (0.6); IDENTIFY MATERIALS RELATING
                                               TO SAME (0.2); CONFER WITH P.
                                               FITZGERALD AND J. BRAGG RE:
                                               REPRESENTATION ISSUES (0.5).

 FLORENCE MP         12/03/19           1.00   PARTICIPATE IN WEEKLY LITIGATION
                                               CALL (0.3); PARTICIPATE IN WEEKLY
                                               PRINCIPALS UPDATE CALL (0.7).

 FLORENCE MP         12/03/19           3.30   CONFER WITH R. HOFF RE: STATUS OF DOJ
                                               DISCOVERY REQUESTS (0.7); CONFER
                                               WITH R. HOFF, KING & SPAULDING AND
                                               COBRA RE: STATUS OF DOCUMENT AND
                                               PRIVILEGE REVIEWS (0.5); REVIEW DOJ
                                               DISCOVERY REQUESTS (0.3); CONFER
                                               WITH C. DUGGAN AND M. CLARENS RE: DOJ
                                               DISCOVERY AND INFORMATION REQUESTS
                                               (0.5); PARTICIPATE IN CALL WITH R.
                                               HOFF, DAVIS POLK AND CONSULTANTS RE:
                                               STATUS OF DOJ DISCOVERY REQUESTS
                                               (0.7); REVIEW CHART RE: SAME (0.3);
                                               REVIEW LETTER FROM U.S. ATTORNEYS'
                                               OFFICE RE: SAME (0.3).

 FLORENCE MP         12/04/19           2.20   REVIEW AND ANALYZE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES (2.2).




                                        9
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 20 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/04/19           2.10   PARTICIPATE IN CALL WITH M.
                                               KESSELMAN, J. ADAMS, P. FITZGERALD
                                               AND J. BRAGG RE: DOJ REQUESTS AND
                                               BANKRUPTCY HEARING (1.0);
                                               CORRESPOND WITH CLIENT PERSONNEL
                                               AND SKADDEN TEAM RE: INVESTIGATION
                                               AND LITIGATION ISSUES (1.1).

 FLORENCE MP         12/04/19           3.10   PARTICIPATE IN CALL WITH DOJ RE:
                                               INFORMATION REQUESTS (1.0); REVIEW
                                               STATUS OF REQUESTS IN PREPARATION
                                               FOR SAME (0.9); CORRESPOND WITH
                                               SKADDEN TEAM RE: DOJ CALL (0.6);
                                               PREPARE SUMMARY OF DOJ CALL FOR
                                               CLIENT (0.6).

 FLORENCE MP         12/05/19           0.60   REVIEW MATERIALS RE: ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.6).

 FLORENCE MP         12/05/19           1.30   CONFER WITH R. HOFF RE: UPCOMING
                                               CALL WITH DOJ RE: INQUIRIES (0.9);
                                               ANALYZE OUTSTANDING REQUESTS IN
                                               PREPARATION FOR CALL WITH R. HOFF
                                               AND DOJ (0.4).

 FLORENCE MP         12/05/19           1.90   PARTICIPATE IN CALL WITH DEA RE:
                                               THIRD-PARTY SUBPOENA (0.3); PREPARE
                                               FOR SAME (0.1); PARTICIPATE IN CALL
                                               WITH DOJ RE: INQUIRIES (1.0); CONFER
                                               WITH CLIENT RE: OUTSTANDING
                                               REQUESTS (0.5).

 FLORENCE MP         12/05/19           0.90   PARTICIPATE IN JOINT DEFENSE CALL
                                               WITH DIRECTOR COUNSEL (0.9).

 FLORENCE MP         12/05/19           2.10   ANALYZE ISSUES AND FORMULATE LEGAL
                                               STRATEGY (0.8); CONFER WITH P.
                                               FITZGERALD AND J. ADAMS RE: SAME
                                               (0.8); CONFER WITH W. RIDGWAY RE:
                                               DOJ INQUIRY (0.3); REVIEW DOCUMENTS
                                               RE: SAME (0.2).

 FLORENCE MP         12/06/19           2.80   ANALYZE MATERIALS RE: ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (1.2); CONFER WITH J. BENTIVOGLIO
                                               AND R. STOLL RE: SAME (1.0); ANALYZE
                                               REPRESENTATION ISSUES AND RELATED
                                               MATERIALS (0.6).

 FLORENCE MP         12/06/19           1.60   PREPARE REVISIONS TO MATERIALS RE:
                                               DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (1.6).




                                        10
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 21 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/06/19           2.20   CONFER WITH CLIENT RE: DOJ
                                               INFORMATION REQUESTS (0.7); REVIEW
                                               MATERIALS RE: SAME (0.4); ANALYZE
                                               STATUS OF OUTSTANDING DOJ REQUESTS
                                               (0.5); CORRESPOND WITH CLIENT RE:
                                               SAME (0.6).

 FLORENCE MP         12/06/19           0.50   CORRESPOND WITH PJT PARTNERS AND
                                               DAVIS POLK RE: BANKRUPTCY ISSUES
                                               (0.5).

 FLORENCE MP         12/08/19           0.30   CONFER WITH P. FITZGERALD RE: CALL
                                               WITH COUNSEL FOR CREDITORS'
                                               COMMITTEE (0.3).

 FLORENCE MP         12/09/19           3.70   PREPARE REVISIONS TO MATERIALS RE:
                                               DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (3.7).

 FLORENCE MP         12/09/19           0.50   PREPARE FOR AND PARTICIPATE IN CALL
                                               WITH DAVIS POLK RE: INDEMNIFICATION
                                               ISSUES (0.5).

 FLORENCE MP         12/09/19           0.80   CONFER WITH W. RIDGWAY RE: ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.5); CONFER WITH E. BERRY RE:
                                               FOLLOW-UP WORK ON SAME (0.3).

 FLORENCE MP         12/09/19           1.40   REVIEW STATUS OF OUTSTANDING DOJ
                                               DOCUMENT REQUESTS (0.5); CALL WITH
                                               R. HOFF RE: SAME (0.5); PARTICIPATE
                                               IN WEEKLY DISCOVERY CALL RE: SAME
                                               (0.4); CORRESPOND WITH J. ADAMS RE:
                                               STATUS OF DOJ WORKSTREAMS.

 FLORENCE MP         12/10/19           2.50   CORRESPOND WITH CLIENT, R. HOFF AND
                                               CONSULTANTS RE: DOJ INFORMATION
                                               REQUESTS (1.3); CONFER WITH R. HOFF
                                               RE: SAME (0.4); REVIEW STATUS OF
                                               PRODUCTION IN RESPONSE TO DOJ
                                               REQUESTS (0.4); PREPARE
                                               CORRESPONDENCE TO DOJ RE: SAME
                                               (0.4).

 FLORENCE MP         12/10/19           1.80   CALL WITH J. ADAMS, J. BUCHOLTZ AND
                                               P. FITZGERALD RE: STATUS OF DOJ
                                               WORKSTREAMS (1.0); PARTICIPATE IN
                                               WEEKLY PRINCIPALS UPDATE CALL
                                               (0.8).

 FLORENCE MP         12/10/19           0.50   CONFER WITH J. BENTIVOGLIO RE: DOJ
                                               MATTER STATUS AND ANALYSIS OF ISSUES
                                               IDENTIFIED IN INVESTIGATION (0.5).




                                        11
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 22 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/10/19           4.10   PREPARE REVISIONS TO MATERIALS RE:
                                               DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (4.1).

                                               .

 FLORENCE MP         12/11/19           2.70   PREPARE FOR CALL WITH COUNSEL FOR
                                               CREDITORS’ COMMITTEE RE: DOJ
                                               INVESTIGATION (1.2); PARTICIPATE IN
                                               CONFERENCE CALL WITH COUNSEL FOR
                                               CREDITORS’ COMMITTEE RE: SAME(1.0);
                                               CONFER WITH J. BUCHOLTZ AND P.
                                               FITZGERALD RE: BENEFICIARIES CALL
                                               (0.5).

 FLORENCE MP         12/11/19           3.30   PREPARE REVISIONS TO MATERIALS RE:
                                               DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (2.6); CONFER WITH W. BEJAN RE:
                                               PREPARATION OF MATERIALS RE: SAME
                                               (0.3); REVIEW TALKING POINTS RE:
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.4).

 FLORENCE MP         12/11/19           2.50   CONFER WITH DOJ   RE: DISCOVERY
                                               REQUESTS (0.3);   REVIEW MATERIALS
                                               RE: SAME (0.5);   ANALYZE STATUS OF
                                               OUTSTANDING DOJ   DISCOVERY REQUESTS
                                               (1.7).

 FLORENCE MP         12/12/19           3.70   DRAFT TALKING POINTS FOR CALL RE:
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (3.5); CONFER WITH W. RIDGWAY RE:
                                               SAME (0.2).

 FLORENCE MP         12/12/19           2.20   ANALYZE STATUS OF DOJ INFORMATION
                                               REQUESTS (0.8); PREPARE EMAIL TO
                                               CLIENT RE: STATUS OF REQUESTS AND
                                               PRODUCTIONS (0.7); PARTICIPATE IN
                                               CONFERENCE CALL WITH DAVIS POLK RE:
                                               SAME (0.4); CORRESPOND WITH DAVIS
                                               POLK RE: SAME (0.3).

 FLORENCE MP         12/12/19           1.90   PARTICIPATE IN CONFERENCE CALL RE:
                                               TRAINING FOR DOCUMENT REVIEW (1.4);
                                               CORRESPOND WITH W. RIDGWAY AND R.
                                               HOFF RE: PRIVILEGE LOG ISSUES (0.5).




                                        12
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 23 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/13/19           3.30   PARTICIPATE IN CONFERENCE CALL WITH
                                               R. ALEALI AND R. HOFF RE: DOJ
                                               INFORMATION REQUESTS (0.5); CONFER
                                               WITH R. HOFF RE: SAME (0.4);
                                               CORRESPOND WITH CLIENT RE: STATUS OF
                                               SAME (0.6); REVIEW MATERIALS
                                               RESPONSIVE TO SAME (0.7); CONFER
                                               WITH M. FELTZ AND R. HOFF RE: DOJ
                                               DOCUMENT REQUESTS (0.5);
                                               PARTICIPATE IN CONFERENCE CALL WITH
                                               M. KESSELMAN, DECHERT AND SKADDEN
                                               TEAMS RE: INVESTIGATION STATUS
                                               (0.6).

 FLORENCE MP         12/13/19           1.30   CONFER WITH PJT PARTNERS AND DAVIS
                                               POLK TEAMS RE: DOJ INFORMATION
                                               REQUESTS (0.5); CONFER WITH PJT
                                               PARTNERS RE: INVESTIGATION STATUS
                                               AND NEXT STEPS (0.3); REVIEW
                                               MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.5).

 FLORENCE MP         12/13/19           1.50   CONFER WITH P. FITZGERALD, R. STOLL,
                                               W. RIDGWAY, J. BENTIVOGLIO, AND J.
                                               BRAGG RE: DOJ STRATEGY (0.5); CONFER
                                               WITH J. BENTIVOGLIO RE: ISSUES
                                               IDENTIFIED IN INVESTIGATION (0.5);
                                               REVIEW AND ANALYZE DOCUMENTS RE:
                                               SAME (0.5).

 FLORENCE MP         12/15/19           0.80   REVIEW AND COMMENT ON DRAFT RESPONSE
                                               TO LETTER FROM U.S. ATTORNEYS'
                                               OFFICE (0.8).

 FLORENCE MP         12/15/19           0.40   CORRESPOND WITH SKADDEN TEAM AND
                                               DAVIS POLK RE: PREPARATION FOR
                                               BANKRUPTCY HEARING (0.4).

 FLORENCE MP         12/16/19           1.00   PARTICIPATE IN JOINT DEFENSE CALL
                                               WITH G. PETRILLO RE: REPRESENTATION
                                               ISSUES AND WITNESS PREP (1.0).

 FLORENCE MP         12/16/19           3.60   REVIEW STATUS OF DOJ DOCUMENT
                                               REQUESTS (0.9); PARTICIPATE IN
                                               WEEKLY DISCOVERY CALL WITH CLIENT
                                               RE: SAME (0.5); CONFER WITH R. HOFF
                                               RE: SAME (0.2); CONFER WITH J.
                                               BUCHOLTZ RE: SAME (0.3); CORRESPOND
                                               WITH DOJ RE: STATUS OF REQUEST
                                               RESPONSES (1.7).




                                        13
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 24 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/16/19           3.70   REVIEW AND REVISE DAVIS POLK DRAFT
                                               RESPONSE TO U.S. ATTORNEYS’ OFFICE
                                               LETTER (1.6); CORRESPOND WITH
                                               CLIENT AND SKADDEN TEAM RE: SAME
                                               (0.5); REVISE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.6); CONFER WITH J.
                                               BUCHOLTZ RE: SAME (1.0).

 FLORENCE MP         12/17/19           3.90   CONFER WITH J. ADAMS, J. BUCHOLTZ
                                               AND P. FITZGERALD RE: DOJ MATTER
                                               STATUS (0.6); PARTICIPATE IN WEEKLY
                                               LITIGATION UPDATE CALL WITH CLIENT
                                               (0.5); CONFER WITH P. FITZGERALD RE:
                                               SAME (0.5); PARTICIPATE IN WEEKLY
                                               PRINCIPALS UPDATE CALL WITH CLIENT
                                               (0.9); CONFER WITH J. BUCHOLTZ AND
                                               P. FITZGERALD RE: SAME (0.6);
                                               PARTICIPATE IN TELEPHONE CALL WITH
                                               J. ADAMS, DAVIS POLK, J. BUCHOLTZ,
                                               P. FITZGERALD, AND J. BRAGG RE:
                                               BANKRUPTCY ISSUES (0.8).

 FLORENCE MP         12/17/19           1.50   CORRESPOND WITH CLIENT RE: DOJ
                                               REQUESTS (0.9); ANALYZE STATUS OF
                                               SAME (0.6).

 FLORENCE MP         12/17/19           1.10   REVIEW AND COMMENT ON DRAFT RESPONSE
                                               TO U.S. ATTORNEYS' OFFICE LETTER
                                               (0.8); REVIEW COMMENTS TO MATERIALS
                                               RE: DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (0.3).

 FLORENCE MP         12/17/19           2.70   PARTICIPATE IN JOINT DEFENSE
                                               MEETING WITH J. COHEN AND J. BRAGG
                                               RE: DOJ ISSUES AND NEXT STEPS (1.8);
                                               REVIEW DOCUMENTS RE: SAME (0.9).

 FLORENCE MP         12/17/19           1.90   PARTICIPATE IN CONFERENCE CALL WITH
                                               DAVIS POLK AND COUNSEL FOR
                                               CREDITORS' COMMITTEE RE: DOJ
                                               INVESTIGATION (0.5); CONFER WITH P.
                                               FITZGERALD AND T. GRAULICH RE: SAME
                                               (0.9); PREPARE TALKING POINTS RE:
                                               SAME (0.5).

 FLORENCE MP         12/18/19           6.80   PREPARE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (4.9); CONFER WITH J.
                                               BUCHOLTZ RE: SAME (0.6);
                                               PARTICIPATE IN CALL WITH J. ADAMS,
                                               J. BUCHOLTZ, M. HUEBNER, P. MATHERS,
                                               AND J. BRAGG RE: SAME (1.3).

 FLORENCE MP         12/18/19           1.00   CORRESPOND WITH DAVIS POLK AND
                                               CLIENT RE RESPONSE TO U.S.
                                               ATTORNEYS' OFFICE (1.0).


                                        14
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 25 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/18/19           0.90   CONFER WITH DECHERT, J. BRAGG, AND
                                               P. FITZGERALD RE: DOJ UPDATE AND
                                               NEXT STEPS (0.7); CONFER WITH J.
                                               BRAGG AND P. FITZGERALD RE: SAME
                                               (0.2).

 FLORENCE MP         12/18/19           0.80   CONFER WITH P. FITZGERALD AND J.
                                               BRAGG RE: DOJ MATTER STATUS (0.8).

 FLORENCE MP         12/19/19           2.00   CONFER WITH DAVIS POLK RE:
                                               PREPARATION FOR CALL WITH U.S.
                                               ATTORNEYS' OFFICE (0.5); CONFER
                                               WITH R. HOFF RE: DOJ PRODUCTION
                                               STATUS (0.5); CONFER WITH P.
                                               FITZGERALD, J. BRAGG, AND R. STOLL
                                               RE: DOJ MATTER STATUS (0.7); ANALYZE
                                               STATUS OF RESPONSE TO INQUIRIES FROM
                                               U.S. ATTORNEYS’ OFFICE (0.3).

 FLORENCE MP         12/19/19           4.80   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (4.8).

 FLORENCE MP         12/19/19           0.50   ANALYZE STATUS OF DOJ PRODUCTIONS
                                               (0.5).

 FLORENCE MP         12/20/19           4.20   PARTICIPATE IN CALL WITH U.S.
                                               ATTORNEYS’ OFFICE RE: INVESTIGATION
                                               ISSUES (1.5); PREPARE FOR CALL WITH
                                               U.S. ATTORNEYS’ OFFICE RE: SAME
                                               (1.5); CONFER WITH PJT PARTNERS, P.
                                               FITZGERALD AND J. BUCHOLTZ RE: SAME
                                               (0.5); PARTICIPATE IN DEBRIEF CALL
                                               WITH CLIENT, P. FITZGERALD, J. BRAGG
                                               AND J. BUCHOLTZ RE: DOJ MATTER
                                               STATUS AND NEXT STEPS (0.7).

 FLORENCE MP         12/20/19           1.20   REVIEW SHAREHOLDER PRESENTATIONS TO
                                               CREDITORS' COMMITTEE (1.2).

 FLORENCE MP         12/20/19           1.50   REVISE DRAFT MEMO RE: DOJ RESOLUTION
                                               ISSUES (1.5).

 FLORENCE MP         12/23/19           2.50   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (2.5).

 FLORENCE MP         12/23/19           1.20   CONFER WITH P. FITZGERALD AND J.
                                               BRAGG RE: DOJ MATTER STATUS (0.7);
                                               CORRESPOND WITH E. HELLMAN RE: EMAIL
                                               REVIEW FOR DOJ MATTER (0.5).

 FLORENCE MP         12/23/19           0.60   PREPARE FOR CALL WITH DOJ RE:
                                               DOCUMENT REVIEW (0.2); PARTICIPATE
                                               IN CALL WITH DOJ RE: SAME (0.4).




                                        15
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 26 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FLORENCE MP         12/24/19           0.60   PARTICIPATE IN CONFERENCE CALL WITH
                                               S. BIRNBAUM, P. FITZGERALD AND J.
                                               BRAGG RE: WITNESS PREP (0.2);
                                               CORRESPOND WITH SKADDEN TEAM RE:
                                               SAME (0.4).

 FLORENCE MP         12/27/19           3.00   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (3.0).

 FLORENCE MP         12/29/19           0.50   REVIEW AND REVISE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.4); CORRESPOND
                                               WITH CLIENT RE: SAME (0.1).

 FLORENCE MP         12/31/19           0.50   CORRESPOND WITH DOJ ATTORNEYS AND R.
                                               HOFF RE: PRIVILEGE ISSUES (0.5).

                                     125.20

 RIDGWAY W           12/02/19           1.80   RESEARCH ISSUES RE: DOJ MATTER AND
                                               RESOLUTION ISSUES (0.4); ANALYZE
                                               AND REVISE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (1.4).

 RIDGWAY W           12/03/19           1.60   CONFER WITH SKADDEN TEAM RE:
                                               MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.5); REVISE MATERIALS RE:
                                               SAME (1.1).

 RIDGWAY W           12/04/19           0.40   REVISE MATERIALS RE: DAMAGES
                                               ANALYSIS (0.4).

 RIDGWAY W           12/05/19           1.00   CONFER WITH M. FLORENCE RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.4); CONFER WITH
                                               U.S. ATTORNEYS’ OFFICE RE: DOJ
                                               INQUIRY (0.3); CONFER WITH SKADDEN
                                               TEAM RE: FACT ISSUES IDENTIFIED IN
                                               DOJ INVESTIGATION (0.3).

 RIDGWAY W           12/06/19           0.30   CONFER WITH SKADDEN TEAM RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.3).

 RIDGWAY W           12/09/19           1.60   MEET WITH T. FREY AND S. PAULSON RE:
                                               RESEARCH PROJECT CONCERNING FACT
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.4); CONFER WITH M. FLORENCE RE:
                                               SAME (0.5); CONFER WITH
                                               U.S.ATTORNEYS’ OFFICE RE: FACT
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.3); FOLLOW UP WITH SKADDEN TEAM
                                               RE: SAME AND PRIVILEGE ISSUES (0.4).




                                        16
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 27 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 RIDGWAY W           12/10/19           1.40   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.7); CONFER WITH SKADDEN
                                               TEAM RE: STATUS AND STRATEGY WITH
                                               DOJ (0.7).

 RIDGWAY W           12/11/19           1.50   CONFER WITH SKADDEN TEAM RE: DOJ
                                               STRATEGY (1.0); REVIEW RESEARCH RE:
                                               FACT ISSUES IDENTIFIED IN
                                               INVESTIGATION (0.5).

 RIDGWAY W           12/12/19           2.20   CONFER WITH M. FLORENCE RE: LEGAL
                                               STRATEGY RE: FACT ISSUES IDENTIFIED
                                               IN INVESTIGATION (0.4); CONFER WITH
                                               U.S. ATTORNEYS’ OFFICE RE: FACT
                                               ISSUES IDENTIFIED IN INVESTIGATION
                                               (0.3); REVIEW AND REVISE TALKING
                                               POINTS RE: SAME (0.6); REVIEW
                                               MATERIALS RE: SAME (0.5);
                                               COMMUNICATE WITH SKADDEN TEAM RE:
                                               PRIVILEGE ISSUES (0.4).

 RIDGWAY W           12/13/19           1.00   CONFER WITH SKADDEN TEAM RE: DOJ
                                               INVESTIGATION STATUS AND LEGAL
                                               STRATEGY (1.0).

 RIDGWAY W           12/14/19           0.40   REVIEW TALKING POINTS RE:
                                               BANKRUPTCY ISSUES (0.4).

 RIDGWAY W           12/16/19           1.40   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (1.4).

 RIDGWAY W           12/17/19           0.70   CONFER WITH SKADDEN TEAM RE:
                                               INVESTIGATION STATUS AND STRATEGY
                                               (0.3); REVISE PRESENTATIONS RE:
                                               SAME (0.4).

 RIDGWAY W           12/18/19           0.50   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.3); REVIEW PRIVILEGE LOG
                                               (0.2).

 RIDGWAY W           12/19/19           0.90   REVIEW AND REVISE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.9).

 RIDGWAY W           12/20/19           0.80   REVISE MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.8).

 RIDGWAY W           12/26/19           0.30   CONFER WITH U.S. ATTORNEYS’ OFFICE
                                               RE: INVESTIGATION ISSUES (0.3).

 RIDGWAY W           12/31/19           0.90   CONFER WITH DOJ RE: INVESTIGATION
                                               ISSUES (0.4); CONFER WITH SKADDEN
                                               TEAM RE: CONVERSATION WITH DOJ
                                               (0.5).


                                        17
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 28 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

                                       18.70

 STOLL R             12/02/19           2.00   CORRESPOND WITH SKADDEN CO-COUNSEL
                                               RE: FACT ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.6); REVIEW AND
                                               REVISE MATERIALS RE: SAME (1.4).

 STOLL R             12/03/19           1.50   RESEARCH RE: FACT ISSUES IDENTIFIED
                                               IN DOJ INVESTIGATION (1.1);
                                               CORRESPOND WITH SKADDEN CO-COUNSEL
                                               RE: SAME (0.4).

 STOLL R             12/06/19           0.50   CONFERENCE CALL WITH SKADDEN
                                               CO-COUNSEL RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.5).

 STOLL R             12/09/19           1.20   ANALYZE RESEARCH AND REVISE
                                               MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (1.2).

 STOLL R             12/10/19           0.90   CONFERENCE CALL WITH SKADDEN
                                               CO-COUNSEL RE: INVESTIGATION ACTION
                                               ITEMS (0.5); CORRESPOND WITH
                                               SKADDEN TEAM RE: SAME (0.4).

 STOLL R             12/11/19           0.90   PARTICIPATE IN CONFERENCE CALL WITH
                                               CREDITORS' COMMITTEE RE: DOJ
                                               INVESTIGATION (0.9).

 STOLL R             12/13/19           2.30   PREPARE REVISIONS TO MATERIALS RE:
                                               DOJ RESOLUTION ISSUES,
                                               INVESTIGATION, AND NEXT STEPS
                                               (1.8); CORRESPOND INTERNALLY RE:
                                               SAME (0.5).

 STOLL R             12/17/19           3.10   ANALYZE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.4); CORRESPOND
                                               WITH CO-COUNSEL RE: SAME (0.3);
                                               ANALYZE WITNESS PREP ISSUES AND
                                               TELEPHONE CONFERENCE WITH WITNESS
                                               COUNSEL RE: SAME (2.4).

 STOLL R             12/19/19           1.20   ANALYZE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.7); PARTICIPATE IN
                                               SKADDEN TEAM CALL RE: SAME (0.5).

                                       13.60

 Total Partner                       265.60

 BAILEY MS           12/04/19           0.40   REVIEW NOTES AND PREPARE EMAIL TO J.
                                               BRAGG RE: WITNESS PREP FOLLOW- UP
                                               WORK (0.4).



                                        18
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 29 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 BAILEY MS           12/05/19           0.20   PREPARE EMAIL TO G. PETRILLO RE:
                                               WITNESS PREP IN CONNECTION WITH
                                               INVESTIGATIONS (0.2).

 BAILEY MS           12/15/19           0.70   PREPARE OUTLINE FOR BRIEFING OF G.
                                               PETRILLO RE: WITNESS PREP IN
                                               CONNECTION WITH INVESTIGATIONS
                                               (0.7).

 BAILEY MS           12/16/19           2.20   REVIEW AND PREPARE OUTLINE TO BRIEF
                                               G. PETRILLO RE: WITNESS PREP AND
                                               INVESTIGATION ISSUES (1.8); EMAILS
                                               WITH K. SHELTON AND J. BRAGG RE: SAME
                                               (0.4).

                                        3.50

 Total Counsel                          3.50

 BEJAN WA            12/11/19           3.80   REVIEW MATERIALS RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (3.8).

 BEJAN WA            12/20/19           2.50   REVIEW MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (2.5).

                                        6.30

 BERRY EL            12/03/19           0.60   PARTICIPATE IN CONFERENCE CALL WITH
                                               M. FLORENCE RE: PREPARATION OF
                                               MATERIALS CONCERNING FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.6).

 BERRY EL            12/04/19           1.90   REVIEW BACKGROUND DOCUMENTS FOR
                                               PREPARING MATERIALS (0.6); BEGIN
                                               PREPARATION OF MATERIALS RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (1.3).

 BERRY EL            12/05/19           2.50   CONTINUE PREPARATION OF MATERIALS
                                               RE: FACT ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (2.5).

 BERRY EL            12/06/19           1.50   CONTINUE PREPARATION OF MATERIALS
                                               RE: FACT ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (1.5).

 BERRY EL            12/09/19           2.00   CALL WITH M. FLORENCE RE: RESEARCH
                                               RELATED TO ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.2); REVIEW
                                               BACKGROUND MATERIALS RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.6); BEGIN RESEARCH
                                               RE: FACT ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (1.2).



                                        19
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 30 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 BERRY EL            12/10/19           1.30   CONTINUE RESEARCH RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (1.3).

 BERRY EL            12/11/19           4.10   FINALIZE RESEARCH RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (2.1); DRAFT TALKING POINTS RE: SAME
                                               (2.0).

 BERRY EL            12/12/19           0.30   REVISE TALKING POINTS RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.3).

                                       14.20

 CHAN AH             12/02/19           4.40   PREPARE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (4.4).

 CHAN AH             12/03/19           0.30   PREPARE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (0.3).

                                        4.70

 FOSTER IR           12/01/19           3.10   RESEARCH ISSUES RAISED BY DOJ IN
                                               INVESTIGATION (3.1).

 FOSTER IR           12/02/19           3.80   RESEARCH FACT ISSUES IDENTIFIED IN
                                               DOJ INVESTIGATION (3.8).

 FOSTER IR           12/03/19           4.40   RESEARCH FACT ISSUES IDENTIFIED IN
                                               DOJ INVESTIGATION (3.6); CORRESPOND
                                               WITH P. FITZGERALD RE: SAME (0.8).

 FOSTER IR           12/04/19           4.10   RESEARCH FACT ISSUES IDENTIFIED IN
                                               DOJ INVESTIGATION (4.1).

 FOSTER IR           12/09/19           3.70   DRAFT AND REVISE MATERIALS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (3.7).

 FOSTER IR           12/17/19           0.90   CORRESPOND WITH R. STOLL RE: WITNESS
                                               PREP ISSUES (0.9).

 FOSTER IR           12/17/19           0.70   REVIEW DOCUMENTS TO RESPOND TO
                                               QUESTIONS FROM R. STOLL RE:WITNESS
                                               PREP ISSUES (0.7).

                                       20.70

 FREY TM             12/02/19           0.50   ANALYZE ISSUES RE: REQUEST FROM
                                               OUTSIDE COUNSEL FOR INFORMATION
                                               (0.5).

 FREY TM             12/03/19           0.90   ANALYZE REQUESTS FOR INFORMATION
                                               FROM OUTSIDE COUNSEL (0.5); CONFER
                                               WITH OUTSIDE COUNSEL RE: SAME (0.4).


                                        20
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 31 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 FREY TM             12/09/19           0.50   CONFER WITH W. RIDGWAY AND S.
                                               PAULSON RE: PRIVILEGE ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.5).

 FREY TM             12/09/19           0.70   REVIEW AND ANALYZE MATERIALS RE:
                                               FACT ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.7).

                                        2.60

 HELLMAN E           12/23/19           0.20   DRAFT EMAILS TO M. FLORENCE RE:
                                               WITNESS PREP (0.2).

 HELLMAN E           12/31/19           7.20   REVIEW AND ANALYZE DOCUMENTS RE:
                                               WITNESS PREP (7.2).

                                        7.40

 HOUSTON CD          12/06/19           0.30   CONFER WITH SKADDEN TEAM RE: FACT
                                               ISSUES IDENTIFIED IN DOJ
                                               INVESTIGATION (0.3).

                                        0.30

 PAULSON SM          12/06/19           0.20   REVIEW MATERIALS RE: FACT ISSUES
                                               IDENTIFIED IN DOJ INVESTIGATION
                                               (0.2).

 PAULSON SM          12/09/19           0.30   MEET WITH W. RIDGWAY AND T. FREY RE:
                                               REVIEW OF FACT ISSUES IDENTIFIED IN
                                               DOJ INVESTIGATION (0.3).

 PAULSON SM          12/09/19           0.20   REVIEW MATERIALS RE: DOJ RESOLUTION
                                               ISSUES, INVESTIGATION, AND NEXT
                                               STEPS (0.2).

 PAULSON SM          12/11/19           7.30   REVIEW AND ANALYZE DOCUMENTS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (7.3).

 PAULSON SM          12/12/19           1.20   REVIEW AND ANALYZE DOCUMENTS RE: DOJ
                                               RESOLUTION ISSUES, INVESTIGATION,
                                               AND NEXT STEPS (1.2).

                                        9.20

 SHELTON K           12/03/19           3.00   REVISE EMPLOYEE REPRESENTATION LIST
                                               FOR DOJ (3.0).

 SHELTON K           12/03/19           0.10   ANALYZE DOCUMENTS RE: INVESTIGATION
                                               MATERIALS AND WITNESS PREP (0.1).

 SHELTON K           12/09/19           0.10   COMMUNICATE WITH M. FLORENCE RE:
                                               LEGAL RESEARCH RE: DOJ RESOLUTION
                                               ISSUES AND INVESTIGATION (0.1).

 SHELTON K           12/10/19           2.70   CONDUCT LEGAL RESEARCH RE:
                                               INVESTIGATION ISSUES (2.7).

                                        21
                                                                                  D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 32 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 SHELTON K            12/11/19           3.20   CONDUCT LEGAL RESEARCH RE:
                                                INVESTIGATION ISSUES (3.2).

 SHELTON K            12/16/19           0.10   REVIEW/ANALYZE DOCUMENTS RE:
                                                INVESTIGATION MATERIALS AND WITNESS
                                                PREP (0.1).

 SHELTON K            12/16/19           0.20   CONDUCT LEGAL RESEARCH RE:
                                                INVESTIGATION ISSUES (0.2).

                                         9.40

 Total Associate                        74.80

 FIEBERG WR           12/06/19           0.50   UPDATE DOJ TASK LIST (0.5).

                                         0.50

 HEWSON J             12/17/19           0.60   ASSEMBLE FOR ATTORNEY REVIEW
                                                DOCUMENTS FROM INTERNAL IMAGING
                                                DATABASE (0.6).

 HEWSON J             12/17/19           0.10   ORGANIZE MATERIALS IN INTERNAL
                                                DATABASE (0.1).

                                         0.70

 ZENG F               12/02/19           0.60   ASSEMBLE FOR ATTORNEY REVIEW
                                                MATERIALS RECEIVED FROM CO-COUNSEL
                                                (0.6).

                                         0.60

 Total Legal Assistant                   1.80

 MATTER TOTAL                         345.70




                                         22
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 33 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                  ATTORNEY WORK PRODUCT
                                                             PRIVILEGED AND CONFIDENTIAL



Purdue Pharma L.P.                                               Bill Date: 02/06/20
Retention/Fee Matter                                            Bill Number: 1798505

 NAME                  DATE         HOURS      DESCRIPTION

 CLARK AW              12/03/19         0.80   REVIEW AND REVISE DRAFT INTERIM FEE
                                               APPLICATION AND RELATED
                                               CORRESPONDENCE (0.8).

 CLARK AW              12/04/19         0.60   ANALYZE MATERIALS RE: FIRST INTERIM
                                               FEE APPLICATION ISSUES (0.3);
                                               REVIEW RELATED CORRESPONDENCE AND
                                               COURT MATERIALS (0.3).

 CLARK AW              12/06/19         0.40   REVIEW AND REVISE FINAL DRAFT OF
                                               INTERIM FEE APPLICATION AND RELATED
                                               CORRESPONDENCE (0.4).

 CLARK AW              12/09/19         2.70   ANALYZE MATERIALS RE: U.S. TRUSTEE
                                               FEE APPLICATION OBJECTION (2.1);
                                               REVIEW RELATED CORRESPONDENCE AND
                                               COURT PAPERS (0.6).

 CLARK AW              12/10/19         1.30   ANALYZE MATERIALS RE: U.S. TRUSTEE
                                               FEE APPLICATION INFORMAL OBJECTION
                                               (0.7); REVIEW RELATED
                                               CORRESPONDENCE (0.4);
                                               TELECONFERENCE WITH U.S. TRUSTEE
                                               RE: SAME (0.2).

 CLARK AW              12/30/19         0.40   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.3); REVIEW RELATED
                                               CORRESPONDENCE RE: SAME (0.1).

                                        6.20

 Total Partner                          6.20

 BAILEY MS             12/02/19         3.20   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.7); CORRESPOND WITH SKADDEN TEAM
                                               RE: SAME (0.5).

 BAILEY MS             12/03/19         3.40   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.4); CORRESPOND WITH SKADDEN TEAM
                                               RE: SAME (1.0).

 BAILEY MS             12/04/19         2.90   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.7); EMAILS WITH SKADDEN TEAM RE:
                                               SAME (0.2).




                                        1
                                                                                     D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 34 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 BAILEY MS           12/05/19           2.80   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.3); ATTEND CALL WITH SKADDEN TEAM
                                               RE: SAME (0.2); EMAILS WITH SKADDEN
                                               TEAM RE: SAME (0.3).

 BAILEY MS           12/06/19           0.90   ATTEND MEETING WITH N. MOUSTAFA RE:
                                               TRENDS/ISSUES TO NOTE FOR SKADDEN
                                               TEAM FOR FUTURE TIME ENTRIES (0.5);
                                               REVIEW EDITS TO TIME ENTRIES AND
                                               PREPARE SUMMARY IN CONNECTION WITH
                                               N. MOUSTAFA MEETING (0.4).

 BAILEY MS           12/09/19           0.60   EMAILS WITH D. WILEY RE: STATUS OF
                                               NOVEMBER BILLS (0.1); REVIEW
                                               SUMMARY OF KEY REVISIONS AND TRENDS
                                               FOR SKADDEN TEAM (0.3); EMAILS WITH
                                               N. MOUSTAFA RE: SAME (0.2).

 BAILEY MS           12/10/19           0.30   REVIEW AND PREPARE REVISIONS TO
                                               BILLING GUIDELINES EMAIL FOR TEAM
                                               (0.2); DRAFT EMAILS WITH N. MOUSTAFA
                                               RE: SAME (0.1).

 BAILEY MS           12/12/19           0.20   REVIEW AND PREPARE FINAL EDITS TO
                                               EMAIL TO SKADDEN TEAM RE: TIME
                                               ENTRIES (0.2).

 BAILEY MS           12/16/19           0.20   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.2).

 BAILEY MS           12/18/19           2.40   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (1.4); REVIEW TRACKING CHARTS IN
                                               CONNECTION WITH INDEMNIFICATION
                                               QUESTIONS (0.8); CORRESPOND WITH M.
                                               FLORENCE RE: SAME (0.2).

 BAILEY MS           12/19/19           1.20   REVIEW TRACKING CHARTS IN
                                               CONNECTION WITH INDEMNIFICATION
                                               QUESTIONS (1.0); CORRESPOND WITH M.
                                               FLORENCE RE: SAME (0.2).

 BAILEY MS           12/20/19           5.60   CORRESPOND WITH M. FLORENCE AND J.
                                               BRAGG RE: INDEMNIFICATION
                                               QUESTIONS(0.3); PREPARE REVISIONS
                                               TO INDEMNIFICATION MATERIALS (0.7);
                                               CORRESPOND WITH M. FLORENCE AND J.
                                               BRAGG RE: SAME (0.2); CORRESPOND
                                               WITH SKADDEN TEAM RE: REVIEW OF
                                               NOVEMBER TIME ENTRIES (0.2); REVIEW
                                               AND EDIT FEE STATEMENT MATERIALS TO
                                               PREPARE FOR FILING (4.2).

 BAILEY MS           12/21/19           2.30   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.0); CORRESPOND WITH SKADDEN TEAM
                                               RE: SAME (0.3).

                                        2
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 35 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 BAILEY MS           12/23/19           0.60   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.3); CORRESPOND WITH M. FLORENCE
                                               RE: SAME (0.1); CORRESPOND
                                               INTERNALLY WITH BILLING DEPARTMENT
                                               RE: SAME (0.2).

 BAILEY MS           12/30/19           4.30   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (2.4); EMAILS WITH SKADDEN TEAM RE:
                                               SAME (0.2); PREPARE FEE STATEMENT
                                               MATERIALS FOR FILING (1.0); EMAILS
                                               WITH SKADDEN TEAM RE: FURTHER EDITS
                                               AND CLIENT FEEDBACK (0.7).

                                       30.90

 Total Counsel                         30.90

 MADDEN J            12/02/19           0.50   CONFER WITH SKADDEN TEAM RE: MONTHLY
                                               FEE MATERIALS FOR FILING (0.5).

 MADDEN J            12/04/19           1.40   CONFER WITH SKADDEN TEAM RE: MONTHLY
                                               FEE MATERIALS (0.2); REVIEW AND
                                               REVISE FEE MATERIALS FOR FILING
                                               (1.2).

 MADDEN J            12/05/19           0.50   CONFER WITH SKADDEN TEAM RE: FEE
                                               MATERIALS (0.5).

 MADDEN J            12/06/19           1.30   PREPARE MONTHLY FEE APPLICATION
                                               MATERIALS FOR FILING (0.7); CONFER
                                               WITH SKADDEN TEAM RE: SAME (0.6).

 MADDEN J            12/08/19           0.60   CONFER WITH SKADDEN TEAM RE: FEE
                                               APPLICATION (0.3); CONDUCT
                                               RESEARCH RE: UST INQUIRY (0.3).

 MADDEN J            12/09/19           0.70   CONFER WITH SKADDEN TEAM RE: FEE
                                               MATERIALS AND RESPONSE TO U.S.
                                               TRUSTEE (0.3); RESEARCH RE: SAME
                                               (0.4).

 MADDEN J            12/10/19           1.20   CONFER WITH U.S. TRUSTEE RE:
                                               BANKRUPTCY ISSUES (0.5); CONFER
                                               WITH SKADDEN TEAM RE: SAME (0.7).

 MADDEN J            12/11/19           0.30   CONFER WITH U.S. TRUSTEE AND OTHERS
                                               RE: RESOLUTION OF INFORMAL
                                               OBJECTION (0.3).

 MADDEN J            12/13/19           0.20   CONFER WITH SKADDEN TEAM RE: FEE
                                               FOLLOW UP (0.2).

 MADDEN J            12/28/19           1.10   PREPARE FEE STATEMENT MATERIALS FOR
                                               FILING (0.7); CORRESPOND WITH
                                               SKADDEN TEAM RE: SAME (0.4).

                                        7.80

                                        3
                                                                                  D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 36 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 MOUSTAFA NK         12/02/19           0.60   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.6).

 MOUSTAFA NK         12/04/19           0.80   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.8).

 MOUSTAFA NK         12/06/19           0.50   ATTEND MEETING WITH M. BAILEY RE:
                                               TRENDS TO NOTE IN TIME ENTRIES
                                               (0.5).

 MOUSTAFA NK         12/07/19           0.60   DRAFT EMAIL TO M. BAILEY RE: BILLING
                                               GUIDELINES (0.6).

 MOUSTAFA NK         12/09/19           0.40   DRAFT EMAIL TO M. BAILEY RE: BILLING
                                               GUIDELINES (0.4).

 MOUSTAFA NK         12/11/19           1.00   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.7); CORRESPOND INTERNALLY WITH
                                               SKADDEN TEAM RE: SAME (0.3).

 MOUSTAFA NK         12/12/19           0.30   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.3).

 MOUSTAFA NK         12/15/19           2.80   REVIEW AND REVISE NOVEMBER PREBILLS
                                               RE: BANKRUPTCY GUIDELINES (2.8).

 MOUSTAFA NK         12/16/19           5.20   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (5.2).

 MOUSTAFA NK         12/17/19           5.60   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (5.6).

 MOUSTAFA NK         12/18/19           3.60   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (3.6).

                                       21.40

 O'HARE WS           12/12/19           1.50   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (1.5).

 O'HARE WS           12/17/19           0.50   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.5).

 O'HARE WS           12/23/19           0.40   REVIEW AND EDIT FEE STATEMENT
                                               MATERIALS TO PREPARE FOR FILING
                                               (0.4).

                                        2.40

 Total Associate                       31.60

                                        4
                                                                                  D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 37 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 CAMPANA MD           12/06/19           0.50   REVIEW AND EDIT FEE STATEMENT
                                                MATERIALS TO PREPARE FOR FILING
                                                (0.5).

                                         0.50

 Total Legal Assistant                   0.50

 MATTER TOTAL                           69.20




                                         5
                                                                                   D02
19-23649-rdd   Doc 861    Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 38 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                   ATTORNEY WORK PRODUCT
                                                              PRIVILEGED AND CONFIDENTIAL



Purdue Pharma L.P.                                                Bill Date: 02/06/20
Various Texas Actions                                            Bill Number: 1798507

 NAME                   DATE         HOURS      DESCRIPTION

 REED NM                11/13/19         0.30   REVIEW AND ANALYZE FILINGS AND
                                                PLEADINGS IN TEXAS CASES (0.3).

 REED NM                11/25/19         0.30   REVIEW AND ANALYZE TEXAS PLEADINGS
                                                AND FILINGS FOR RELEVANCE TO PURDUE
                                                (0.3).

 REED NM                11/27/19         0.40   REVIEW AND ANALYZE TEXAS PLEADINGS
                                                AND FILINGS FOR RELEVANCE TO PURDUE
                                                (0.4).

 REED NM                12/02/19         0.30   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.3).

 REED NM                12/03/19         0.20   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.2).

 REED NM                12/04/19         0.40   REVIEW AND ANALYZE NEW TEXAS
                                                PLEADINGS AND FILINGS FOR RELEVANCE
                                                TO PURDUE (0.4).

 REED NM                12/05/19         0.30   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.3).

 REED NM                12/06/19         0.20   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.2).

 REED NM                12/09/19         0.20   REVIEW AND ANALYZE PLEADINGS AND
                                                FILING IN TEXAS FOR RELEVANCE TO
                                                PURDUE (0.2).

 REED NM                12/10/19         0.30   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.3).

 REED NM                12/11/19         0.40   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.4).

 REED NM                12/12/19         0.60   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.6).

 REED NM                12/13/19         0.20   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.2).

 REED NM                12/16/19         0.30   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.3).

 REED NM                12/17/19         0.30   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.3).

 REED NM                12/19/19         0.20   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                                RELEVANCE TO PURDUE (0.2).


                                         1
                                                                                      D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 39 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 REED NM             12/23/19           0.40   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                               RELEVANCE TO PURDUE (0.4).

 REED NM             12/26/19           0.40   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                               RELEVANCE TO PURDUE (0.4).

                                        5.70

 Total Partner                          5.70

 BOYLE J             12/02/19           1.20   REVIEW AND ANALYZE TEXAS FILINGS AND
                                               CORRESPONDENCE FOR RELEVANCE TO
                                               PURDUE (1.2).

 BOYLE J             12/02/19           0.80   REVIEW AND ANALYZE TEXAS WRITTEN
                                               DISCOVERY AND DOCUMENT DISCOVERY
                                               FOR RELEVANCE TO PURDUE (0.8).

 BOYLE J             12/03/19           0.50   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               CORRESPONDENCE FOR RELEVANCE TO
                                               PURDUE (0.5).

 BOYLE J             12/04/19           0.40   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               CORRESPONDENCE FOR RELEVANCE TO
                                               PURDUE (0.4).

 BOYLE J             12/05/19           1.20   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               CORRESPONDENCE FOR RELEVANCE TO
                                               PURDUE (1.2).

 BOYLE J             12/10/19           0.40   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               REQUESTS FOR RELEVANCE TO PURDUE
                                               (0.4).

 BOYLE J             12/11/19           0.80   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               REQUESTS FOR RELEVANCE TO PURDUE
                                               (0.8).

 BOYLE J             12/11/19           0.50   REVIEW AND ANALYZE TEXAS FILINGS FOR
                                               RELEVANCE TO PURDUE (0.5).

 BOYLE J             12/16/19           2.80   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               REQUESTS AND RESPONSES FOR
                                               RELEVANCE TO PURDUE (2.8).

 BOYLE J             12/18/19           1.80   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               CORRESPONDENCE AND FILINGS FOR
                                               RELEVANCE TO PURDUE (1.8).

 BOYLE J             12/23/19           1.70   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               REQUESTS AND RESPONSES FOR
                                               RELEVANCE TO PURDUE (1.7).

 BOYLE J             12/30/19           2.60   REVIEW AND ANALYZE TEXAS DISCOVERY
                                               CORRESPONDENCE, FILINGS, AND
                                               RESPONSES FOR RELEVANCE TO PURDUE
                                               (2.6).



                                        2
                                                                                  D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 40 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 BOYLE J              12/31/19           0.50   REVIEW AND ANALYZE TEXAS DISCOVERY
                                                CORRESPONDENCE FOR RELEVANCE TO
                                                PURDUE (0.5).

                                        15.20

 MAYERFELD DS         12/02/19           0.40   ANALYZE TEXAS FILINGS FOR POTENTIAL
                                                IMPACT ON PURDUE (0.4).

 MAYERFELD DS         12/03/19           0.20   ANALYZE TEXAS FILINGS FOR POTENTIAL
                                                IMPACT ON PURDUE (0.2).

 MAYERFELD DS         12/04/19           0.40   ANALYZE TEXAS FILINGS FOR POTENTIAL
                                                IMPACT ON PURDUE (0.4).

 MAYERFELD DS         12/05/19           0.50   ANALYZE TEXAS FILINGS FOR POTENTIAL
                                                IMPACT ON PURDUE (0.5).

 MAYERFELD DS         12/11/19           0.60   ANALYZE TEXAS DISCOVERY FILINGS FOR
                                                POTENTIAL IMPACT ON PURDUE (0.6).

 MAYERFELD DS         12/12/19           0.50   ANALYZE TEXAS FILINGS FOR POTENTIAL
                                                IMPACT ON PURDUE (0.5).

 MAYERFELD DS         12/16/19           0.30   ANALYZE TEXAS DISCOVERY FILINGS FOR
                                                POTENTIAL IMPACT ON PURDUE (0.3).

 MAYERFELD DS         12/17/19           0.40   ANALYZE TEXAS DISCOVERY FILINGS FOR
                                                POTENTIAL IMPACT ON PURDUE (0.4).

 MAYERFELD DS         12/18/19           0.10   ANALYZE TEXAS DISCOVERY FILINGS FOR
                                                POTENTIAL IMPACT ON PURDUE (0.1).

                                         3.40

 Total Counsel                          18.60

 DAVIS JE             12/02/19           0.30   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.3).

 DAVIS JE             12/02/19           0.20   REVIEW/CODE/INPUT DOCUMENTS INTO
                                                DATABASES (0.2).

 DAVIS JE             12/03/19           0.40   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.4).

 DAVIS JE             12/04/19           0.40   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.4).

 DAVIS JE             12/04/19           0.30   REVIEW AND INPUT DOCUMENTS INTO
                                                DATABASES (0.3).

 DAVIS JE             12/05/19           0.60   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.6).


                                         3
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                     Pg 41 of 44
                            Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                               ATTORNEY WORK PRODUCT
                                                          PRIVILEGED AND CONFIDENTIAL

 DAVIS JE            12/06/19           0.30   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.3).

 DAVIS JE            12/06/19           0.50   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.5).

 DAVIS JE            12/09/19           0.30   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.3).

 DAVIS JE            12/10/19           0.50   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.5).

 DAVIS JE            12/11/19           0.70   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.7).

 DAVIS JE            12/11/19           0.90   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.9).

 DAVIS JE            12/13/19           0.50   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.5).

 DAVIS JE            12/16/19           0.60   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.6).

 DAVIS JE            12/16/19           0.60   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.6).

 DAVIS JE            12/18/19           0.10   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.1).

 DAVIS JE            12/18/19           0.20   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.2).

 DAVIS JE            12/19/19           0.20   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.2).

 DAVIS JE            12/19/19           0.20   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.2).

 DAVIS JE            12/20/19           0.20   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.2).

 DAVIS JE            12/20/19           0.20   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.2).

 DAVIS JE            12/27/19           0.60   ANALYZE AND DISTRIBUTE PLEADINGS
                                               AND CORRESPONDENCE TO THE
                                               LITIGATION TEAM (0.6).

 DAVIS JE            12/27/19           0.30   REVIEW AND INPUT DOCUMENTS INTO
                                               DATABASES (0.3).

                                        4
                                                                                  D02
19-23649-rdd    Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23 Main Document
                                      Pg 42 of 44
                             Skadden, Arps, Slate, Meagher & Flom llp and affiliates
                                                                ATTORNEY WORK PRODUCT
                                                           PRIVILEGED AND CONFIDENTIAL

 DAVIS JE             12/30/19           0.20   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.2).

 DAVIS JE             12/31/19           0.30   ANALYZE AND DISTRIBUTE PLEADINGS
                                                AND CORRESPONDENCE TO THE
                                                LITIGATION TEAM (0.3).

                                         9.60

 REDMAN R             12/04/19           0.30   REVIEW INCOMING FILINGS (0.1);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.2).

 REDMAN R             12/05/19           0.50   REVIEW INCOMING FILINGS (0.2);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.3).

 REDMAN R             12/06/19           0.40   REVIEW INCOMING FILINGS (0.1);
                                                UPDATE AND ORGANIZE CASE MATERIALS
                                                (0.3).

 REDMAN R             12/09/19           0.50   REVIEW INCOMING FILINGS (0.1);
                                                UPDATE AND ORGANIZATION OF
                                                PLEADINGS AND CASE MATERIALS (0.4).

 REDMAN R             12/10/19           0.30   REVIEW INCOMING FILINGS (0.1);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.2).

 REDMAN R             12/12/19           0.60   REVIEW INCOMING FILINGS (0.2);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.4).

 REDMAN R             12/13/19           0.50   REVIEW INCOMING FILINGS (0.2);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.3).

 REDMAN R             12/17/19           0.60   REVIEW INCOMING FILINGS (0.2);
                                                UPDATE AND ORGANIZE PLEADINGS AND
                                                CASE MATERIALS (0.4).

 REDMAN R             12/23/19           1.30   REVIEW AND DISTRIBUTE INCOMING
                                                FILINGS (0.3); UPDATE CASE
                                                DOCKETING (0.4); UPDATE AND
                                                ORGANIZE PLEADINGS AND CASE
                                                MATERIALS (0.6).

 REDMAN R             12/24/19           1.20   REVIEW AND DISTRIBUTE INCOMING
                                                FILINGS (0.4); UPDATE AND ORGANIZE
                                                CASE MATERIALS (0.4); UPDATE CASE
                                                DOCKETING (0.4).

                                         6.20

 Total Legal Assistant                  15.80

 MATTER TOTAL                           40.10


                                         5
                                                                                   D02
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23   Main Document
                                     Pg 43 of 44



                                   EXHIBIT E

                               EXPENSE DETAIL
19-23649-rdd   Doc 861   Filed 02/21/20 Entered 02/21/20 14:44:23        Main Document
                                     Pg 44 of 44


                                skadden,   arps, slate, meagher & flom llp and affiliates
Purdue Pharma L.P.                                                 Bill Date: 02/06/20
DOJ                                                               Bill Number: 1798045

Disbursement             Date         Vendor/Employee/Dept.                       Amount
Air/Rail Travel          12/05/19     Lawyers Travel                              783.70
(external)
Air/Rail Travel          12/05/19     Lawyers Travel                             -783.70
(external)
Air/Rail Travel          12/05/19     Lawyers Travel                              -51.00
(external)
Air/Rail Travel          12/24/19     Lawyers Travel                               51.00
(external)

                                      TOTAL AIR/RAIL TRAVEL                        $0.00
                                      (EXTERNAL)
Other Professional Fees 10/01/19      Analgesic Concepts LLC                    5,437.50

                                      TOTAL OTHER PROFESSIONAL FEES           $5,437.50
Messengers/ Courier      12/16/19     Federal Express Corp.                        19.59
Messengers/ Courier      12/16/19     Federal Express Corp.                        20.17
Messengers/ Courier      12/16/19     Federal Express Corp.                        19.91

                                      TOTAL MESSENGERS/ COURIER                   $59.67

                                      TOTAL MATTER                            $5,497.17




                                                                                      DD01
